EXECUTION VERSION

 

Exhibit 10.2

 

CONTINUING GUARANTY

 

CONTINUING GUARANTY (“Guaranty”) dated as of July 28, 2008, made by and between
SMURFIT-STONE CONTAINER ENTERPRISES, INC., a Delaware corporation (“Guarantor”),
and UNION BANK OF CALIFORNIA, N.A. (“Bank”).

 

RECITALS

 

(a)

 

WHEREAS, Guarantor is a leading U.S. integrated manufacturer of various
paperboard and paper-based packaging material;

 

 

 

(b)

 

WHEREAS, Guarantor has agreed to acquire 90% of the membership interests of
CALPINE CORRUGATED, LLC, a California limited liability company formerly known
as Produce Container, LLC (“Borrower”), pursuant to a restructuring of the
ownership interests of Borrower pursuant to the Amended and Restated Operating
Agreement being entered into concurrently herewith;

 

 

 

(c)

 

WHEREAS, Borrower and Bank have entered into the Loan and Security Agreement
dated March 30, 2006, as amended by the First Amendment to Loan and Security
Agreement dated as of August 30, 2006, the Second Amendment to Loan and Security
Agreement dated as of December 10, 2007, the Third Amendment to Loan and
Security Agreement dated as of December 31, 2007, the Fourth Amendment to Loan
and Security Agreement dated as of January 31, 2008, the Fifth Amendment to Loan
and Security Agreement dated as of February 29, 2008, and the Sixth Amendment to
Loan and Security Agreement of even date herewith (including all exhibits and
schedules thereto, and as the same may be subsequently amended, restated,
supplemented or otherwise modified from time to time, collectively, the “Loan
Agreement”);

 

 

 

(d)

 

WHEREAS, Guarantor has agreed to guarantee the Obligations of Borrower;

 

 

 

(e)

 

WHEREAS, Guarantor has requested that Bank increase the maximum amount of its
financing to Borrower by $3,000,000, to an aggregate principal amount not
exceeding $12,000,000;

 

 

 

(f)

 

WHEREAS, Guarantor will derive substantial benefit if the financing continues to
be provided by Bank, and the maximum amount of such financing is increased
pursuant to the terms of the Sixth Amendment to Loan and Security Agreement
between Borrower and Bank of even date herewith (the “Sixth Amendment”); and

 

 

 

(g)

 

WHEREAS, it is a condition precedent, among others, to the obligation of Bank to
continue to provide and increase the maximum amount of its financing to Borrower
under the Sixth Amendment that the Guarantor shall have executed and delivered
this Guaranty to the Bank.

 

 

 

 

 

NOW, THEREFORE, in consideration of the foregoing premises, to induce the
Borrower and Bank to enter into the

Sixth Amendment, Guarantor and Bank hereby agree as follows:

 

1.

 

Obligations Guaranteed.  For consideration, the adequacy and sufficiency of
which is acknowledged, Guarantor unconditionally guaranties and promises (a) to
pay to Bank on demand, in lawful United States money, all Obligations (as such
term is defined below), and (b) to perform all undertakings of Borrower in
connection with Obligations.  “Obligations” means all Obligations of Borrower
when due and payable to Bank under the Loan Agreement and the other Loan
Documents, whether made, incurred or created previously, concurrently or in the
future, whether voluntary or involuntary and however arising, whether incurred
directly or acquired by

 

1

--------------------------------------------------------------------------------


 

 

 

Bank by assignment or succession, absolute or contingent, liquidated or
unliquidated, legal or equitable, whether Borrower is liable individually or
jointly with others, whether incurred before, during or after any bankruptcy,
reorganization, insolvency, receivership or similar proceeding (“Insolvency
Proceeding”), and whether recovery thereof is or becomes barred by a statute of
limitations or is or becomes otherwise unenforceable, together with all expenses
of, for and incidental to collection, including, without limitation, reasonable
attorneys’ fees. All capitalized terms used and not otherwise defined herein
shall have the respective meanings ascribed to them in the Loan Agreement.

 

 

 

2.

 

Continuing Nature/Revocation/Reinstatement. This Guaranty (a) is in addition to
any other guaranties of the Obligations, (b) is a continuing guaranty, and
(c) covers all Obligations, including, without limitation, those arising under
successive transactions which continue or increase the Obligations from time to
time, renew all or part of the Obligations after they have been satisfied or
create new Obligations. Revocation by one or more signers of this Guaranty or
any other guarantors of the Obligations shall not (a) affect the obligations
under this Guaranty of a non-revoking Guarantor, (b) apply to Obligations
outstanding when Bank receives written notice of revocation, or to any
extensions, renewals, readvances, modifications, amendments or replacements of
such Obligations, or (c) apply to Obligations, arising after Bank receives such
notice of revocation that are created pursuant to a commitment existing at the
time of the revocation, whether or not there exists an unsatisfied condition to
such commitment or Bank has another defense to its performance. All of Bank’s
rights pursuant to this Guaranty continue with respect to amounts previously
paid to Bank on account of any Obligations which are thereafter restored or
returned by Bank, whether in an Insolvency Proceeding of Borrower or for any
other reason, all as though such amounts had not been paid to Bank; and
Guarantor’s liability under this Guaranty (and all of its terms and provisions)
shall be reinstated and revived, notwithstanding any surrender or cancellation
of this Guaranty. Bank, at its sole discretion, may determine whether any amount
paid to it must be restored or returned; provided, however, that if Bank elects
to contest any claim for return or restoration, Guarantor agrees to indemnify
and hold Bank harmless from and against all costs and expenses, including,
without limitation, reasonable attorneys’ fees, expended or incurred by Bank in
connection with such contest. If any Insolvency Proceeding is commenced by or
against Borrower or Guarantor, at Bank’s election, Guarantor’s obligations under
this Guaranty shall immediately and without notice or demand become due and
payable, whether or not then otherwise due and payable.

 

 

 

3.

 

Authorization. Guarantor authorizes Bank, without notice and without affecting
Guarantor’s liability under this Guaranty, from time to time, whether before or
after any revocation of this Guaranty, to: (a) renew, compromise, extend,
accelerate, release, subordinate, waive, amend and restate, or otherwise amend
or change, the interest rate, time or place for payment or any other terms of
all or any part of the Obligations to the extent permitted in the Loan
Agreement; (b) accept delinquent or partial payments of the Obligations;
(c) take or not take security or other credit support for this Guaranty or for
all or any part of the Obligations, and exchange, enforce, waive, release,
subordinate, fail to enforce or perfect, sell, or otherwise dispose of any such
security or credit support; (d) apply proceeds of any such security or credit
support and direct the order or manner of its sale or enforcement as Bank, at
its sole discretion may determine; and (e) release or substitute Borrower or any
guarantor or other person or entity liable on the Obligations.

 

 

 

4.

 

Waivers. To the maximum extent permitted by law, Guarantor waives (a) all rights
to require Bank to proceed against Borrower, or any other guarantor, or proceed
against, enforce or exhaust any security for the Obligations or to marshal
assets or to pursue any other remedy in Bank’s power whatsoever; (b) all
defenses arising by reason of any disability or other defense of Borrower, the
cessation for any reason of the liability of Borrower, any defense that any
other indemnity, guaranty or security was to be obtained, any claim that Bank
has made Guarantor’s obligations more burdensome or more burdensome than
Borrower’s obligations, and the use of any proceeds of the Obligations other
than as intended or understood by Bank or Guarantor; (c) all presentments,
demands for performance, notices of nonperformance, protests, notices of
protest, notices of dishonor, notices of acceptance of this Guaranty and the
existence or creation

 

2

--------------------------------------------------------------------------------


 

 

 

of new or additional Obligations, and all other notices or demands to which
Guarantor might otherwise be entitled; (d) all rights to file a claim in
connection with the Obligations in an Insolvency Proceeding filed by or against
Borrower except as subordinate to Bank’s claim; (e) all rights to require Bank
to enforce any of its remedies; and (f) until the Obligations are satisfied and
fully and finally paid with such payment not subject to return (i) all rights of
subrogation, contribution, indemnification or reimbursement, (ii) all rights of
recourse to any assets or property of Borrower, or to any collateral or credit
support for the Obligations except as subordinate to Bank’s rights, (iii) all
rights to participate in or benefit from any security or credit support Bank may
have or acquire, and (iv) all rights, remedies and defenses Guarantor may have
or acquire against Borrower. Guarantor understands that if Bank forecloses by
trustee’s sale on a deed of trust securing any of the Obligations, Guarantor
would then have a defense preventing Bank from thereafter enforcing Guarantor’s
liability for the unpaid balance of the secured Obligations. This defense arises
because the trustee’s sale would eliminate Guarantor’s right of subrogation, and
therefore Guarantor would be unable to obtain reimbursement from Borrower.
Guarantor specifically waives this defense and all rights and defenses that
Guarantor may have against Bank because the Obligations are secured by real
property. This means, among other things: (A) Bank may collect from Guarantor
without first foreclosing on any real property collateral pledged by Borrower;
and (B) if Bank forecloses on any real property collateral pledged by Borrower,
then: (I) the amount of the Obligations may be reduced only by the price for
which the collateral is sold at the foreclosure sale, even if the collateral is
worth more than the sale price, and (II) Bank may collect from Guarantor even if
Bank, by foreclosing on the real property collateral, has destroyed any right
Guarantor may have to collect from Borrower. This is an unconditional and
irrevocable waiver of any rights and defenses Guarantor may have because the
Obligations are secured by real property. These rights and defenses include, but
are not limited to, any rights or defenses based upon Section 580a, 580b, 580d
or 726 of the California Code of Civil Procedure or similar laws in other
states. In addition, Guarantor waives all rights and defenses arising out of an
election of remedies by Bank, even though that election of remedies, such as
non-judicial foreclosure with respect to security for a secured obligation, may
have destroyed Guarantor’s rights of subrogation by the operation of
Section 580d of the California Code of Civil Procedure or otherwise.

 

 

 

5.

 

Guarantor to Keep Informed. Guarantor warrants having established with Borrower
adequate means of obtaining, on an ongoing basis, such information as Guarantor
may require concerning all matters bearing on the risk of nonpayment or
nonperformance of the Obligations. Guarantor assumes sole, continuing
responsibility for obtaining such information from sources other than from Bank.
Bank has no duty to provide any information to Guarantor until Bank receives
Guarantor’s written request for specific information in Bank’s possession and
Borrower has authorized Bank to disclose such information to Guarantor.

 

 

 

6.

 

Intentionally Omitted.

 

 

 

7.

 

Authorization. Where Borrower is a corporation, partnership or other entity,
Bank need not inquire into or verify the powers of Borrower or authority of
those acting or purporting to act on behalf of Borrower, and this Guaranty shall
be enforceable with respect to any Obligations Bank grants or creates in
reliance on the purported exercise of such powers or authority.

 

 

 

8.

 

Assignments. Without notice to Guarantor, Bank may assign the Obligations and
this Guaranty, in whole or in part, in accordance with the terms of the Loan
Agreement and may disclose to any prospective or actual purchaser of all or part
of the Obligations any and all information Bank has or acquires concerning
Guarantor, this Guaranty and any security for this Guaranty.

 

 

 

9.

 

Counsel Fees and Costs. The prevailing party shall be entitled to reasonable
attorneys’ fees and all other reasonable out-of-pocket costs and expenses which
it may incur in connection with the enforcement or preservation of its rights
under, or defense of, this Guaranty or in connection with any other dispute or
proceeding relating to this Guaranty whether or not incurred in any

 

3

--------------------------------------------------------------------------------


 

 

 

Insolvency Proceeding, arbitration, litigation or other proceeding.

 

 

 

10.

 

Multiple Guarantors/Borrowers. When there is more than one Borrower named herein
or when this Guaranty is executed by more than one Guarantor, then the words
“Borrower” and “Guarantor”, respectively, shall mean all and any one or more of
them, and their respective successors and assigns, including, without
limitation, debtors-in-possession and bankruptcy trustees; words used herein in
the singular shall be considered to have been used in the plural where the
context and construction so requires in order to refer to more than one Borrower
or Guarantor, as the case may be.

 

 

 

11.

 

Integration/Severability/Amendments. This Guaranty is intended by Guarantor and
Bank as the complete, final expression of their agreement concerning its subject
matter. It supersedes all prior understandings or agreements with respect
thereto and may be changed only by a writing signed by Guarantor and Bank. No
course of dealing, or parole or extrinsic evidence shall be used to modify or
supplement the express terms of this Guaranty. If any provision of this Guaranty
is found to be illegal, invalid or unenforceable, such provision shall be
enforced to the maximum extent permitted, but if fully unenforceable, such
provision shall be severable, and this Guaranty shall be construed as if such
provision had never been a part of this Guaranty, and the remaining provisions
shall continue in full force and effect.

 

 

 

12.

 

Joint and Several. If more than one Guarantor signs this Guaranty, the
obligations of each under this Guaranty are joint and several, and independent
of the Obligations and of the obligations of any other person or entity. A
separate action or actions may be brought and prosecuted against any one or more
guarantors, whether action is brought against Borrower or other guarantors of
the Obligations, and whether Borrower or others are joined in any such action.

 

 

 

13.

 

Notice. Any notice, including, without limitation, notice of revocation, given
by any party under this Guaranty shall be effective only upon its receipt by the
other party and only if (a) given in writing and (b) personally delivered, sent
by United States mail, postage prepaid, or sent out by facsimile transmission
(with such facsimile promptly confirmed by delivery of a copy by personal
delivery or United States mail as otherwise provided in this paragraph), and
addressed to Bank or Guarantor at their respective addresses for notices
indicated below. Guarantor and Bank may change the place to which notices,
requests, and other communications are to be sent to them by giving written
notice of such change to the other.

 

 

 

14.

 

Governing Law. This Guaranty shall be governed by and construed according to the
laws of California, and Guarantor submits to the nonexclusive jurisdiction of
the state or federal courts in California.

 

 

 

15.

 

Patriot Act. Bank is subject to the Patriot Act and hereby notifies Guarantor
that pursuant to the requirements of the Patriot Act, Bank is required to
obtain, verify and record information that identifies Guarantor, which
information includes the name and address of Guarantor and other information
that will allow Bank to identify Guarantor in accordance with the Patriot Act.

 

 

 

16.

 

JUDICIAL REFERENCE. TO THE EXTENT PERMITTED BY LAW, IN CONNECTION WITH ANY
CLAIM, CAUSE OF ACTION, PROCEEDING OR OTHER DISPUTE CONCERNING THE LOAN
DOCUMENTS (EACH A “CLAIM”), THE PARTIES TO THIS AGREEMENT EXPRESSLY,
INTENTIONALLY, AND DELIBERATELY WAIVE ANY RIGHT THAT EACH OF THEM MAY OTHERWISE
HAVE TO TRIAL BY JURY. IN THE EVENT THAT THE WAIVER OF JURY TRIAL SET FORTH IN
THE PREVIOUS SENTENCE IS NOT ENFORCEABLE UNDER THE LAW APPLICABLE TO THIS
AGREEMENT, THE PARTIES TO THIS AGREEMENT AGREE THAT ANY CLAIM, INCLUDING ANY
QUESTION OF LAW OR FACT RELATING THERETO, SHALL, AT THE WRITTEN REQUEST OF ANY
PARTY, BE DETERMINED BY JUDICIAL REFERENCE PURSUANT TO THE STATE LAW APPLICABLE
TO THIS AGREEMENT. THE PARTIES

 

4

--------------------------------------------------------------------------------


 

 

 

SHALL SELECT A SINGLE NEUTRAL REFEREE, WHO SHALL BE A RETIRED STATE OR FEDERAL
JUDGE. IN THE EVENT THAT THE PARTIES CANNOT AGREE UPON A REFEREE, THE COURT
SHALL APPOINT THE REFEREE. THE REFEREE SHALL REPORT A STATEMENT OF DECISION TO
THE COURT. NOTHING IN THIS SECTION 16 SHALL LIMIT THE RIGHT OF ANY PARTY AT ANY
TIME TO EXERCISE SELF-HELP REMEDIES, FORECLOSE AGAINST COLLATERAL OR OBTAIN
PROVISIONAL REMEDIES. THE PARTIES SHALL BEAR THE FEES AND EXPENSES OF THE
REFEREE EQUALLY, UNLESS THE REFEREE ORDERS OTHERWISE. THE REFEREE SHALL ALSO
DETERMINE ALL ISSUES RELATING TO THE APPLICABILITY, INTERPRETATION, AND
ENFORCEABILITY OF THIS SECTION 16. THE PARTIES ACKNOWLEDGE THAT IF A REFEREE IS
SELECTED TO DETERMINE THE CLAIMS, THEN THE CLAIMS WILL NOT BE DECIDED BY A JURY.

 

 

 

17.

 

Counterparts. This Guaranty may be executed in any number of counterparts, which
shall, collectively and separately, constitute one agreement. Delivery of an
executed counterpart of a signature page hereto by facsimile transmission shall
be effective as delivery of a manually executed counterpart thereof.

 

[Remainder of Page Intentionally Left Blank]

 

5

--------------------------------------------------------------------------------


 

Executed as of the date first written above, Guarantor acknowledges having
received a copy of this Guaranty and having made each waiver contained in this
Guaranty with full knowledge and consequences.

 

 

“Bank”:

 

 

“Guarantor”:

 

 

 

 

UNION BANK OF CALIFORNIA, N.A.,

 

SMURFIT-STONE CONTAINER
ENTERPRISES, INC.

 

 

 

 

 

 

 

By:

  /s/ Shawn Lipman

 

By:

/s/ Charles A. Hinrichs_

 

 

 

 

 

 

Name:

  Shawn Lipman

 

Name:

     Charles A. Hinrichs

 

 

 

 

 

Title:

  Vice President

 

Title:

Senior Vice President & Chief Financial

 

 

 

 

Officer

 

Addresses for Notices:

 

Addresses for Notices:

 

 

 

Union Bank of California, N.A.

 

Smurfit-Stone Container Enterprises, Inc.

445 South Figueroa Street, G13-300

 

Six CityPlace Drive

Los Angeles, California 90071

 

Creve Coeur, MO 63141

Attn: Commercial Finance Division

 

Attn: Charles A. Hinrichs

Telephone No.: (213) 236-5301

 

Telephone No.: (314) 656-5276

Facsimile No.: (213) 236-6089

 

Facsimile No.: (314) 787-6162

 

 

 

with a copy to:

 

with a copy to:

 

 

 

McDermott Will & Emery LLP

 

Winston & Strawn LLP

2049 Century Park East, 38th Floor

 

35 W. Wacker Drive

Los Angeles, CA 90067

 

Chicago, IL 60601

Attn: Gary B. Rosenbaum, Esq.

 

Attn: Brian S. Hart

Telephone No.: (310) 284-6133

 

Telephone No.: (312) 668-5702

Facsimile No.: (310) 277-4730

 

Facsimile No.: (312) 558-5700

 

6

--------------------------------------------------------------------------------